Proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Education of the Hewlett-Woodmere Union Free School District, which, after a hearing, found the petitioner guilty of certain charges of misconduct and imposed a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
We find substantial evidence to support the factual determinations of the Hearing Officer (see, CPLR 7803 [4]; Matter of Silberfarb v Board of Coop. Educ. Servs., 60 NY2d 979; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176), and no basis on the record to interfere with the penalty imposed (see, Matter of Pell v Board of Educ., 34 NY2d 222). Kunzeman, J. P., Rubin, Spatt and Balletta, JJ., concur.